                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO


MARIA J. MARTINEZ-FERNANDEZ,

               Plaintiff,

       vs.                                                 Civ. No. 18-1157 KG/JFR

NANCY BERRYHILL, Acting Commissioner
of SOCIAL SECURITY,

               Defendant.


             ORDER ADOPTING MAGISTRATE JUDGE’S PROPOSED FINDINGS
                        AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on the Proposed Findings and Recommended

Disposition by United States Magistrate Judge John F. Robbenhaar, filed May 13, 2019. (Doc. 12).

Objections were due by no later than May 31, 2019. The parties have not filed any objections.

The failure to make timely objections to the Magistrate Judge’s Proposed Findings and

Recommended Disposition waives appellate review of both factual and legal questions. U.S. v.

One Parcel of Real Property, 73 F.3d 1057, 1059 (10th Cir. 1996).

       IT IS THEREFORE ORDERED that the Magistrate Judge’s Proposed Findings and

Recommended Disposition (Doc. 12) are adopted.

       IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss for Lack of Jurisdiction

(Doc. 5) is GRANTED.



                                            _______________________________________
                                            UNITED STATES DISTRICT JUDGE
